department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service at if you have any questions letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b date c date d state f date g name h nationality dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues does your non-member income exceed the test thereby failing you under sec_501 and do you fail to meet facts and circumstances showing substantially_all of your activities are for pleasure recreational and other non profit purposes yes for the reasons described below facts you were formed as a corporation in d on f your articles of incorporation state you will promote and further the interests of the members of the g family of h extraction living in d by aiding in developing the fraternal spirit between the members of the family and to assist the said members by social and educational means to be worthy citizens and residents of the united_states you were previously granted exemption under c of the code your exemption was revoked on b due to not filing tax returns and you submitted an application_for reinstatement on c you are dedicated to the mutual benefits of the g family members providing a place for members to bond support socialize and learn from each others experiences to do so you conduct functions such as monthly luncheons for your members to come together and discuss whatever is on the monthly agenda this includes lunar new year celebrations you hold a scholarship luncheon and provide awards to encourage the children of your members to study hard parent day and holiday luncheons and hold an annual spring banquet in addition to the above activities you aim to perpetuate the customs and traditions of the old country through your functions you participate with other agencies and organizations and in community affairs to assist the public and serve similar objectives and help newly arrived immigrants assimilate into the country membership is open to anyone over the age of whose family name is characterized by a certain character of the h language you have one class of membership you bought a building over years ago which was then renovated your members who felt having some rental income would decrease donations required to support your operations subsidized both the purchase and renovation this facility is used partially for your functions and the remainder is rented out the tenants living on the rented portions of your property do not interfere with your use of the property other than the stated purpose of being tenants your income is from member contributions and rental income over a recent three-year operating period of your total income you averaged respectively from tenant rental income over that same period you listed no membership dues or assessments you have stated the rental income helps decrease donations members must make your expenses are split roughly between your exempt_function activities and rental expenses such as taxes insurance and utilities and law sec_1_501_c_7_-1 of the regulations states that the exemption provided by sec_501 of the code for an organization described in sec_501 of the code applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inure to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_1_501_c_7_-1 of the regulations states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 of the code solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption revrul_58_589 1958_2_cb_266 sets forth the criteria for exemption under sec_501 of the code and provides that a club may lose its exemption if it makes its facilities available to the general_public a club will not be denied exemption merely because it receives income from the general_public provided such participation is incidental to and in furtherance of its general club purposes to retain exemption a club must not enter into outside activities with the purpose of deriving profit if such income producing activities are other than incidental trivial or nonrecurrent it will be considered that they are designed to produce income and will defeat exemption revrul_69_220 1969_1_cb_154 held a social_club that receives a substantial portion of its income from the rental of property and uses such income to defray operating_expenses and to improve and expand its facilities is not exempt under sec_501 of the code the club purchased an office building part of which is leased to commercial tenants operating_expenses of the building including the part used as a clubhouse the club uses the net_income from the rental operation to make capital improvements and to expand the facilities offered to its members this club is not exempt from federal_income_tax under sec_501 of the code because it is regularly engaged in a business ordinarily carried on for profit and because net_income from the activity is inuring to the members of the club the committee reports for public law hr provides under c that social clubs be operated substantially for pleasure recreation and other non profit purposes an organization may receive up to of its gross_receipts from a combination of investment_income and non-member receipts as long as non-member receipts do not represent more than of total receipts application of law per sec_1_501_c_7_-1 of the regulations substantially_all of your activities are not for pleasure recreation or other nonprofit purposes further portions of your net_earnings inure to members disqualifying you from exemption under sec_501 per sec_1_501_c_7_-1 of the regulations when a club engages in business it is not organized and operated exclusively for pleasure recreation and other nonprofit purposes as described in revrul_58_589 although a club may receive some income from the general_public your facility rental activities are more than incidental and therefore preclude exemption under sec_501 of the code revrul_69_220 held a social_club that receives a substantial portion of its income from the rental of property and uses such income to defray operating_expenses is not exempt under sec_501 your property rental_activity is conducted with the purpose to generate income decreasing the amounts needed to be contributed by your members this rental income is supporting your operations and as it is decreasing the obligations of funds required to be paid_by your members it is inuring to their benefit a substantial portion of your income is generated from business done with the general_public by receiving on average around of your revenue from non-members you fail the membership income tests set forth by the committee reports on public law you do not meet the facts and circumstances exception for this income test as your property rental_activity is regular and substantial conclusion based on the facts provided above we hold that you do not meet the requirements for tax exemption under sec_501 of the code on average of your income is generated from rental activities to non-members failing the income test under c as a result you are not operating substantially for pleasure recreational or other non profit purposes further your net_income inures to your members accordingly you do not meet the requirements for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power of attomey all forms and publications mentioned in this letter can be found at www irs gov forms and publications if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to interna revenue service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings agreements enclosure publication
